Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-24 are pending, and are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 10, 12-15, 17, 19-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Application Publication Number 2017/0300635 attributed to Ganesan et al hereafter referred to as Ganesan.
	Regarding claim 1: Ganesan discloses a system comprising: one or more computer processors [0005]; one or more computer memories [0005]; a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for improving usability and transparency of machine-learning aspects of an application scoring of underlying data items, the operations comprising: based on a request submitted through an administrative user interface to add a machine-learned model to a data object associated with the application for the scoring of the underlying data items, performing a data readiness check on the underlying data items performing a data readiness check on historical data related to the underlying data items [0044, 0072]; based on a successful completion of the data readiness check, retrieving a configuration file from an application server, the configuration file specifying a plurality of keys, the plurality of keys including a plurality of different sampling methods and corresponding target values [0036, 0064]; generating a plurality of machine-learned models based on the plurality of keys specified in the configuration file [0036, 0068]; selecting a first machine-learned model from a plurality of machine-learned models based on dry runs of the each of the plurality of models on the historical data items [0072]; and activating the first machine-learned model with respect to the application, the activating including generating scores for the underlying data items based on the first machine-learned model [0035, 0072]. 
Regarding claim 3: The system of claim 1, wherein the activating of the first machine-learned model is based on a request received through the administrative user interface to activate the first machine-learned model [0064].
For claim 5: The system of claim 1, wherein the operations further including generating strengths of each of a plurality of features corresponding to the scores with respect to its predictive impact [0031, 0072].  
For claim 6: The system of claim 1, the operations further including modifying one or more other configuration files of a [[the]] plurality of configuration files based on a measure of [[the]] predictive success of the machine-learned model [0031, 0072].  
For claim 7: The system of claim 1, wherein the configuration file is selected from a plurality of pre-defined configuration files corresponding based on a matching of the underlying data to types of data for which the pre-defined configuration files were optimized [0030].
For 21: The system of claim 1, wherein the plurality of keys further include one or more feature templates [0054].  
For 22: The system of claim 21, wherein the one or more feature templates include a history table [0054, 0071].  
For 23: The system of claim 21, wherein the one or more feature templates include one or more activity features [0054].
For 24: The system of claim 21, wherein the one or more feature templates include one or more product features [0054].
Claims 8, 10 are rejected using the same rationale as claims 1, 3 respectively.
Claims 15, 17 are rejected using the same rationale as claims 1, 3 respectively.
Claims 12, 19 are rejected using the same rationale as claim 5.
Claims 13, 20 are rejected using the same rationale as claim 6.
Claim 14 is rejected using the same rationale as claim 7.
 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 9, 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Ganesan and U.S. Patent Application Publication Number 2018/0330280 attributed to Erenrich et al. (hereafter referred to as Erenrich).
Regarding claim 2: Ganesan discloses the system of claim 1, the operations further comprising presenting in an interactive user interface, the interactive user interface allowing an administrator to modify the configuration file to add or remove sampling methods, feature templates, or data sources [0044].
Ganesan does not specifically detail into a visual representation of the configuration file. 
 Erenrich discloses a visual representation of the configuration file [Erenrich: figure 6, 0093, 0094, 0068].  
It would have been obvious to one of ordinary skill in the art, having the teachings of Ganesan and Erenrich before him/her, before the effective filing date of the claimed invention to explicitly incorporate the teachings of Erenrich into Ganesan to reap the benefit of visual aid to make the interface recognizable faster.
Claims 9, 16 are rejected using the same rationale as claim 2.
Claims 4, 11, 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Ganesan and U.S. Patent Application Publication Number 20160055589 attributed to Brian Andre Billings (hereafter referred to as Billings). 
Regarding claim 4: Ganesan does not specifically mentions wherein the data readiness check includes verifying that the data passes configurable minimum levels of quality and quantity.  
Billings discloses wherein the data readiness check includes verifying that the data passes configurable minimum levels of quality and quantity [0029].
It would have been obvious to one of ordinary skill in the art, having the teachings of Ganesan and Billings before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Billings into Ganesan. One of ordinary skill in the art would do so to maintain data integrity which is crucial for systems dealing with data.
Claims 11, 18 are rejected using the same rationale as claim 4.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not applicable to the teachings of Ganesan being applied in current rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
U.S. Patent Application Publication Number 2014/0379619 attributed to Permeh et al. (hereafter referred to as Permeh) discloses the generation of a plurality of machine learning models [0144].
U.S. Patent Application Publication Number 2018/0341898 attributed to Bose et al. (hereafter referred to as Bose) discloses a plurality of machine learning models [0025].
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
The examiner has pointed out references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
If there is any prior art made of record and is not relied upon, is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is (571) 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, AU 2173





/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173